Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .s
DETAILED ACTION

Receipt of amendment and response dated 06/09/22 is acknowledged.
Claims 23, 27-29 and 34-35 have been previously canceled. 
Claims 21-22, 24-26, 30-33 and 36-43 are currently pending. 
Claims 37-40 are withdrawn from further considerations. 
Claims 21-22, 24-26, 30-33, 36 and 41-43 have been examined.
In response to cancelation of claim 29, the following rejection has been withdrawn: 
Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The following rejection of record has been maintained:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 21-22, 24-26, 33 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 9226515 to Slabbekoorn et al in view of US 2013/0129867 to Deak et al., US 4734294 to Spiel et al and US 20070190213 to Harden et al.

   	
	 Instant claims 21 and 41 have been amended to amended to recite use of amylase enzyme, and mechanically fluidization to forma spherical beads of substantially uniform diameter, wherein at ambient temperature, the spherical beads are water insoluble and dispersible.  
Slabbekoorn teaches a protein concentrate from corn and an aqueous stream containing water-soluble carbohydrates, wherein the protein content of the concentrate is increased (abstract, col, 3, l 30-34). In one embodiment, Slabbekoorn teaches contacting water-soluble carbohydrates in a wet stream with one or more protein containing materials and one or more carbohydrases, and then separating the resulting protein concentrate (lines bridging col. 1-2; col. 2, l 59-col. 3, l 3). The separation is achieved at 45 to 100 degrees C., and the protein concentration can further be increased by defatting the concentrate (col. 2, l 5-10). 
For the claimed amylase, Slabbekoorn teaches several carbohydrases including amylase for degradation of a complex carbohydrate (see col. 4, l 58-64).
For the extraction, concentration and dewatering steps of the instant claims, Slabbekoorn teaches wet milling of the soaked grain (steeping), followed by grinding to release germ from the kernels and separation of germs. The de-germed kernels are milled again to release starch. Fibers are removed from starch and protein, followed by a separation of starch from protein by centrifugation (col. 3, l 33-67 and col. 4, l 10). Slabbekoorn teaches adding carbohydrase to the protein containing wet-mill stream so as to remove starch from the material and thus meet claimed starch amounts.  Slabbekoorn states that the heavy gluten contains protein (less than 70% by dry basis) solids and about 55-65% water content (see col. 4, l 11-25), which meets instant moist concentrate. Table 1-1 includes 35-40% of dry solids and hence meet the instant solid content (col. 8, l 1-23).
Slabbekoorn teaches separating protein concentrate from the aqueous stream can be accomplished by any of the known methods such as filtration, centrifugation etc. (col. 5, l 53-56), which reads on dewatering of the instant claims because instant specification (page 5, l 21-26) states filtering, drying and vacuum processes can be used for dewatering and for obtaining protein concentrate. Slabbekoorn also teaches that dewatering the gluten slurry results in a gluten cake containing higher protein content (68%) (Table 1.2), and further evaporated to obtain solid contents. Col. 14, l 10-21 describes applying vacuum to the filtered cake and further washing the cake once the surface appears visually void of water so as to increase the protein content as opposed to no washing step (table 6.2), and finally producing particles of cake by grinding. Slabbekoorn teaches the step of preparing microparticles by grinding instead of fluidization.  
 Further, Example 12 of the reference also teaches dewatering to increase the protein concentrate. Slabbekoorn teaches that the non-protein material could be removed and the protein content can be manipulated by the amount and type of washing steps followed [table 12-1].
While the reference also teaches drying the protein cake to less than 12% moisture content (col. 4, l 11-25), choosing the amount of water in the protein concentrate depending on the desired final consistency of the protein cake would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention. The motivation to adjust the moisture content is because the reference teaches utility of the product such as animal feed, which can be administered as a dry or a wet solid or in liquid form (col. 6, l 38-50); and Slabbekoorn teaches that the non-protein material could be removed and the protein content can be manipulated by the amount and type of washing steps followed [table 12-1]. For the claimed protein content of at least 65% dry solids basis, table 1-2 and table 10-1 of Slabbekoorn teach protein content of samples before and after treatment with carbohydrase, after defatting, where all of the samples contain the amount higher than 65% by dry basis.
 For the dewatering step at an isoelectric point or a pH of about 5.2 to about 5.5 (claims 25-26), Slabbekoorn teaches dewatering of corn cake in Example 9, wherein cake was mixed with sodium hydroxide to adjust the pH to 5.6. Instant claim about 5.5 allows for a pH of 5.6 because the present application does not define about” and hence allows a variation of a pH of 0.1 units. Further, Slabbekoorn teaches that the protein concentrate is dried at 80 °C, which meets the instant claim 24 (less than 125°C). 
For the limitation “steps a-c in the absence of a solvent”, Slabbekoorn does not require a solvent. 
Slabbekoorn fails to teach the step of mechanical fluidization of the protein cake. 
Deak teaches a method of making an agglomerated composition comprising an acid soluble protein isolate [0006]. For the claimed corn protein, Deak teaches corn protein along with other leguminous plant proteins [0021]. The acid soluble proteins can be an acid soluble protein isolate, an acid soluble protein concentrate, an acid soluble flour and combinations thereof [0015]. Acid soluble protein can be agglomerated by preparing a protein slurry of between about 3% to about 12% and spraying the slurry and spraying a protein slurry (fluidizing) in air flow and then spraying them with liquid “glue” particles together while applying heat to dry to the desired moisture content [0016 and 0039]. When the acid soluble protein isolate is combined with water and agglomerated, the particle size of the acid soluble protein isolate increases. Example 1 of Deak teaches simple agglomeration of acid soluble protein wherein the process steps include: (1) loading of 1000 grams of acid soluble soy protein isolate into the agglomerator chamber and applying an air flow at a rate of 45 CFM (cubic feet per minute) in order to fluidize the fine powder particles (reads on claim 27); (2) once the particles were suspended in the chamber, adding water in a proportion of about 1% to about 40% (based on the initial dry powder load weight) and applying hot air into the chamber at 88° C., this temperature was maintained constant throughout the duration of the experiment. Different particle sizes are achieved depending upon the amount of water and time of the operation, the more water and the longer the time of operation the larger the agglomerated particles ([0006], [0007], [0015]-[0017], [0021], [0024], [0057], [0058]). 
Deak further teaches that “agglomeration” refers to a method to increase the particle size of powdered food ingredients and material in order to change their physical attributes. It is usually achieved by fluidizing the solid particles in an air flow and then spraying them with a liquid to “glue” particles together while applying heat to dry to the desired moisture content ([0039]). Deak further teaches that the agglomeration enhances the wettability of the acid soluble protein and dispersibility in water ([0017]), and therefore meet the limitation that beads are water insoluble and dispersible. 
Deak does not teach the use of a solvent for fluidization and teaches employing hot air, thus meeting instant claim 29. Further, the fluidizer employs a pulser (example 1) and thus meet the instant mechanical means. 
Spiel teaches shredded oat and other cereals having shredded appearances employing multi-stage pressure cooking followed by cooling step which dehydrates the cooked grain and produces a non-sticky surface on the cooked grain, dried, shredding and baking (abstract). Col.3, l 65-col. 4 teaches the preparation of shredded oat cereal, wherein the cereal is cooked with a flavoring agent at a moisture level of 30 to 45%, combined with a separately defatted soya bean particles, which is further cooked, so as to have a moisture content of 30-45%. The mass is then dried, tempered and further shredded in a shredding mill so as to prepare substantially uniformly spread out particles. The shredded product is cut on a rotary cutter and dried. Spiel teaches that the c (col. 4, 1- 65, col.5, l 60-col. 6, l 34). Spiel teaches employing commercially available equipment in the process of cooking, shredding etc., and suggests employing Littleford type dryer so as to simultaneously cool, dry and also for lump-breaking operation, and further suggests other equipment vacuum dryers, conveyor dryers, shredding mills, etc (col. 11, l 15-66, example 1).
Harden teaches methods of encapsulating of fully or partially denatured protein involving milling the protein into a fine powder (abstract). [006] teaches encapsulated whey protein incorporated into grains such as corn, wheat, rice etc. The partially denatured protein such as whey protein or other vegetable or animal protein [0021], wherein the denatured protein is milled, combined with an encapsulating agent, heated and mixed [0024], the encapsulated protein is cooled under continuous mixing until it forms a powder, a substantially free-flowing powder [0024]. [0038 and 0039] describe the preparation of partially denatured whey protein, wherein the partially denatured protein was milled with a powdered encapsulated lipid in a mixed vessel provided with a jacketed Littleford Day plow mixer. The encapsulated protein was cooled by further continuously mixed under chilled conditions so as to form a free-flowing powder.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant application to modify the teachings of Slabbekoorn with that of Deak, to prepare particles of corn protein concentrate (of Slabbekoorn) by a fluidizing step and further increase the wettability of enhancing protein concentrate particles, as suggested by Deak, or employ a mechanical fluidization equipment such as Littleford reactor in fluidizing (taught by Spiel or Harden references), because one skilled in the art would have recognized that various methods of fluidization taught by Deak, Spiel and Harden as suitable and equivalent choices of fluidization, in preparing particles of corn protein. Thus, one skilled in the art would have expected efficient fluidizing of corn protein concentrate beads with enhanced water dispersibility due to the agglomeration treatment and the particle size control, achieved via fluidizing the solid particles in an air flow (Spiel or Harden). 

With regard to claim 33, Deak teaches the agglomerated vegetable protein concentrate powder after the fluidizing process has a moisture content of 4.54% (Example 1). Claim 33 recites 5-30% moisture content. While Deak does not teach the exact claimed moisture content of 5-30%, 4.54% moisture content taught by Deak is close to the claimed 5% moisture. Further, as explained above, Spiel teaches a moisture content of 30-45%, which overlaps with the claimed range of 5-30%. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant application to adjust the moisture content of the corn protein concentrate to the claimed amounts because the prior art recognizes the moisture contents that is similar or overlaps with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

3.	Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9226515 to Slabbekoorn et al in view of US 2013/0129867 to Deak et al., US 4734294 to Spiel et al and US 20070190213 to Harden et al., as applied to claims 21-22, 24-26, 33 and 41-43, above and further in view of Campbell et al. (CA 1103087).
 
The combined teachings from Slabbekoorn, Deak, Spiel and Harden set forth above are incorporated herein. The above references do not teach the limitations of claims 30 and 31. The combined teachings from Slabbekoorn and Deak do not expressly teach that the fluidizing is conducted at a temperature of about 60-75 [Symbol font/0xB0]C for a period of about 2-4 hours as required by claim 30. This deficiency is cured by Campbell et al. 
Campbell et al. teach a continuous method for making a bland, defatted, substantially flavorless and odor-free vegetable protein product from a moist, solvent-extracted vegetable protein material (i.e. maize also known as corn) comprising the steps comprising:  (a) continuously supplying said moist, solvent-extracted vegetable protein material to a desolventizing apparatus having a gas inlet and outlet;  (b) continuously flowing a humid, inert gas through said protein material at velocity sufficient to fluidize said protein material and to move it as a fluidized bed;  (c) moving said fluidized protein material in the stream of inert gas through a tortuous path whereby all particles of said vegetable protein material are subjected to steady fluidizing action;  (d) maintaining the temperature of said inert gas below 180°F (82.2 °C, specifically 130 [Symbol font/0xB0]F - 155 [Symbol font/0xB0]F = 54[Symbol font/0xB0]C – 68.3 [Symbol font/0xB0]C)  for 1-6 hours and its velocity and pressure sufficient to sustain intimate mixing with the vegetable protein material, to maintain said vegetable protein material in a fluidized state, and to remove residual solvent therefrom during the course of the tortuous path;  (e) maintaining the dew point at the gas inlet of said desolventizing apparatus in the range of 100-130°F. (37.8-54.4°C) and the dew point at the gas outlet of said desolventizing apparatus in the range of 130-155°F. (54.4-68.3°C.);  (f) controlling the flow rate of said vegetable protein material along said tortuous path so that the average time the particles of vegetable protein material remain in contact with said humid, inert gas is from 1-6 hours, whereby the vegetable protein material is effectively continuously desolventized to a level below which remaining solvent cannot be organoleptically detected, and below about 2,000 ppm measured by gas liquid chromatograph; and (g) moist flakes (25-35% moisture) emerging from the outlet of the fluidized bed continuous desolventizer apparatus are dried using gas at temperature below 180 [Symbol font/0xB0]F, as the fluidizing medium, in a second fluidized bed drier similar to the desolventizer for about 1-6 hours to produce dry protein concentrate powder containing moisture of 5-8% (Abstract, p. 10, 1st para.; p. 11; p. 13, 2nd para.; pp. 14-15; claims 1-6). With regard to claim 31, Campbell et al. teach vacuum desolventizer (vacuum is below ambient pressure).

Campbell et al. teach that the low temperature, fluidized bed desolventizing preserves the desirable properties obtained by the solvent treatments and removes substantially all remaining solvent from the bland product such that the product contains less than 1000 ppm (0.1 %) residual alcohol (Abstract).
Hence, one of an ordinary skill in the art would had been motivated before the effective filing date of the instant application to employ the temperature desolventizing process at 54[Symbol font/0xB0]C – 68.3 [Symbol font/0xB0]C for 1-6 hours for wet cake of corn protein concentrate of Slabbekoorn, in a fluidized bed continuous desolventizer apparatus, under vacuum (ambient pressure) as taught by Campbell (p. 14-15),  for the advantages of the lower temperature desolventizing process i.e., the low temperature, fluidized bed desolventizing preserves the desirable properties obtained by the solvent treatments and removes substantially all remaining solvent from the bland product such that the product contains less than 1000 ppm (0.1 %) residual alcohol (Abstract) and overcome the protein degradation issue as in the higher temperature desolventizing process of Wayne (flash desolventizer which does not remove alcohol solvent completely due to short process time in couple minutes) (Campbell, pp. 7, 9). 
With regard to the temperature and duration of the fluidizing process as recited in claim 30, Campbell et al. teach the lower temperature desolventizing process at 54[Symbol font/0xB0]C – 68.3 [Symbol font/0xB0]C for 1-6 hours for wet cake of vegetable protein concentrate in a fluidized bed continuous desolventizer apparatus as taught by (p. 14-15). Claim 30 recites 60-75C for a period of about 2-4 hours. The process parameter of temperature and the duration of processing time as taught by Campbell et al. overlaps with the ranges as required by claim 30. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 Obviousness of Ranges [R-5].

4.	Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9226515 to Slabbekoorn et al in view of US 2013/0129867 to Deak et al., US 4734294 to Spiel et al and US 20070190213 to Harden et al., as applied to claims 21-22, 24-26, 33 and 41-43, above and further in view of Sunvold et al. (US 2012/0021094).  
The combined teachings from Slabbekoorn, Deak, Spiel and Harden set forth above are incorporated herein.
The above references do not teach that the fluidizing process was carry out at a Froude number of about 2-40 as required by claim 32, and 36. This deficiency is cured by Sunvold et al.
Sunvold et al. teach a process of coated pellets using a continuous fluidizing mixer by applying coating material at a Froude number range from about 0.8 to about 3 (Abstract, [0004]). Sunvold et al. further teach that the Froude number is defined as a dimensionless number (Fr)=(V2/Rg) and relates inertial forces to those of gravity; R is the length of the paddle from the centerline of the axle to the tip of the paddle (cm), V is the tip speed of the paddle (cm/sec), and g is the gravitational constant. The Froude number is a dimensionless number comparing inertial forces and gravitational forces. The inertial forces are the centrifugal forces that are mixing the cores and coatings. When the Froude number is greater than about 1, the centrifugal forces hurling the cores and other material up in the center are greater than the gravitational forces pulling them back down. Thus, the kibbles are briefly suspended in air. If the Froude number is too high, the kibble may be thrown against the top and/or the sides of the mixer with such force as to crack, chip, or break the kibbles, or, if the top of the mixer is open, the kibbles may be ejected from the mixer entirely. In one embodiment, the Froude number can be above about 0.5 and below about 3 ([0089]).
Hence, one skilled in the art would have had been motivated before the effective filing date of the instant application to control the desolventizing process in the fluidized desolventizer in processing the protein concentrate of Slabbekoorn (modified by Deak and Spiel or Harden), by further modifying with the teachings of Sunvold. A skilled artisan would be motivated  to optimize the desolventizing process by controlling Froude number in the range of 0.8-3 as taught by Sunvold et al. ([0004], [0089]) because the Froude number is used by skilled artisan to predict the behavior of solid particles inside fluidizing bed and to control the Froude number that is known to allow particle suspending in the air without being pulled down by gravity, but not exceedingly high that would cause the particles crashing against the chamber wall or being rejected to the outside of the fluidizing apparatus, as taught by Sunvold et al. ([0089]).
Sunvold et al. teach fluidizing mixer utilize paddles in a rotation that is counter-rotating ([0004]), which means a mechanical mixer. The fluidizing mixer utilize paddles in a rotation that is counter-rotating taught by Sunvold et al. reads on the fluidization is by mechanical means as required by claim 28. With regard to claim 36, Fig. 1 of Sunvold et al. teach the particle core being process inside a fluidizing mixer having substantially rounded shape. The disclosure of the specification provides that circularity is the roundness of a shape measured by its difference from a perfect sphere (p. 8). Although Sunvold et al. does not expressly teach the circularity number as recited in claim 36, the round shape particle 101 of Fig. 1 of Sunvold et al. reads on the substantial spherical particles having circularity of about 0.75-0.90 as required by claim 36 without evidence to the contrary. Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with the particle compositions of cited prior art, the burden of proof is upon applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).  See MPEP 2112.01.

Response to Arguments
Applicant's arguments filed on 06/09/20 have been fully considered but they are not persuasive. 
Applicants argue that Slabbekoorn may provide for a powdered corn product, but is silent as to its morphology, much less the presence of spherical beads having a substantially uniform diameter, and being water insoluble and dispersible, that other references do not cure this defect. It is argued that nor does any combination of Slabbekoorn, Deak, Spiel, and Harden teach all of the steps of the process, including the steps of “concentrating the protein by use of an amylase enzyme, to form a corn protein concentrate slurry” and the “mechanically fluidizing” step, performed in the absence of a solvent to produce such spherical beads.
Applicants’ arguments are not persuasive because Slabbekoorn (see col. 4, l 59-67) teaches amylase as one of the carbohydrases for degradation and liquefaction of corn carbohydrates, for making protein concentrates. Further, Deak also teaches that fluidizing the solid particles increases the dispersibility of protein particles. The argument that none of the references teach the claimed beads with a substantially uniform diameter is not persuasive because Deak teaches particles of different sizes can be achieved depending on the amount of water and time of operation ([0006], [0007], [0015]-[0017], [0021], [0024], [0057], [0058]). Further, while instant claims do not recite any particle size, the term “substantially” is not defined by applicants in order to distinguish if the particles of prior art. In response to the argument that the prior art does not teach mechanical fluidization, the argument is not persuasive because while Slabbekoorn teaches grinding and Deak teaches fluidizing the particles in an air flow (Example 1), the teachings of Spiel and harden meet instant mechanical fluidization.  Spiel teaches employing Littleford cooling reel to simultaneously cool, dry and lump breaking operations (col. 11, 1 15-66, example 1). Similarly, Harden teaches Littleford day plow mixer. Thus, it would have been obvious for one of an ordinary skill in the art to choose a suitable equipment and method of fluidization taught by the prior art so as to provide the particles or beads of desired size because one of an ordinary skill in the art would have recognized the methods as equivalent. 

For claims 30 and 31, Applicants argue that Campbell teaches solvent extraction of protein and removing the solvent in subsequent steps, which is different from claim 21. However, the argument is not persuasive Campbell is only relied upon for the ambient pressure and Froude number of fluidization process and the solvent employed by Campbell is not for the fluidization step. Instead, the reference employs a solvent for protein extraction. The fluidization steps described therein do not employ any solvent. 
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For claims 32 and 36, Applicants argue that Sunvold does not cure the deficiencies of Slabbekoorn, Spiel, Harden and Wang. However, the arguments regarding Slabbekoorn, Spiel and Harden have been addressed above and incorporated herewith and because the merits of Sunvold with respect to limitations of claims 32 and 36 have not been addressed, the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611